Citation Nr: 1312589	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  07-32 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether the appellant qualifies for pension, compensation, or dependency and indemnity compensation (DIC) benefits as the Veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.  He passed away in September 2006.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 administration decision which found that the appellant did not qualify for VA death benefits as she had not been married to the Veteran for at least one year prior to his death. 

The Board, in an August 2011 decision, denied the appellant's claim and she appealed such to the United States Court of Appeals for Veterans Claims (Court).  In an August 2012 Memorandum Decision, the Court vacated the Board's August 2011 decision and remanded the claim for readjudication.  


FINDING OF FACT

The appellant and the Veteran were married in common law more than one year prior to the Veteran's death.


CONCLUSION OF LAW

The appellant's common law marriage to the Veteran qualifies her for pension, compensation, or DIC benefits.  38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.54, 3.102, 3.205 (2012). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA with respect to its duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, such notice and assistance is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit; 38 C.F.R. § 3.159(d) (providing that VA will refrain from providing assistance in obtaining evidence where the claimant is ineligible for the benefits sought because of lack of qualifying service, lack of veteran status, or other lack of legal eligibility). 

Analysis

The appellant seeks to establish entitlement to VA pension, compensation, and DIC benefits (hereafter "death benefits") as the Veteran's surviving spouse.  For the following reasons, the Board finds that the appellant was married, in common law, to the Veteran for at least one year prior to his death and thus qualifies for such benefits. 

A "surviving spouse" means, in pertinent part, a person of the opposite sex whose marriage to the Veteran was valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued, and who lived continuously with the Veteran from the date of marriage to the date of the Veteran's death except where the separation was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  38 U.S.C.A. § 103(c); 38 C.F.R. §§ 3.1(j), 3.50(b).  The appellant was married to the Veteran by ceremony in January 2006, and her status as his surviving spouse is not in question. 

In order to qualify for VA death benefits, 38 C.F.R. § 3.54 provides, in relevant part, that if the marriage occurred after the Veteran's period of military service, and if no children were born to the parties either before or during the marriage (as is the case here), then the appellant must have been married to the Veteran for at least one year prior to the Veteran's death.  See also 38 U.S.C.A. §§ 1102(a)(2), 1304, 1541(f)(2). 

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.   

Here, the appellant was married to the Veteran by ceremony in January 2006, as shown by a marriage certificate.  Divorce decrees of record indicate that both the appellant and the Veteran were free to marry at that time; there is no issue as to the validity of this marriage.  However, as the Veteran died in September 2006, the RO found that the appellant had not been married to the Veteran for at least one year prior to his death and determined that the appellant did not qualify for VA death benefits under 38 C.F.R. § 3.54.  See id.  However, the appellant argues that although she was not married to the Veteran by ceremony until January 2006, the requirements for a common law marriage in Iowa were satisfied prior to that date.  

In determining whether a marriage is valid, the law of the place where the parties resided will be applied. 38 C.F.R. § 3.1(j).  Although the legal requirements vary from jurisdiction to jurisdiction, typically all of the following elements must be present in order to establish a common law marriage:  (1) an agreement between the parties to be married (this can be explicit or inferred from the conduct of the parties; (2) cohabitation (the parties actually lived together for some period of time); (3) holding out to the public as married (the parties represented themselves to the community as husband and wife).  Adjudication Procedure Manual, M21-1MR, Part II, Subpart iii, 5.C.12.d.  As will be discussed below, Iowa recognizes common law marriages, and its legal requirements for establishing such marriages parallel the elements set forth in the preceding sentence. 

In cases involving alleged common-law marriages, there must be proof of a common law marriage for the purpose of receiving VA benefits.  Supporting evidence of common law marriage should include affidavits or certified statements of one or both of the parties of the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage, including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a)(6). 

As noted above, Iowa recognizes common law marriages.  In order to establish a common law marriage under Iowa law, three elements must be shown:  (1) present intent and agreement to be married by both parties; (2) continuous cohabitation; and (3) public declaration that the parties are husband and wife.  In re Marriage of Martin, 681 N.W.2d 612, 617 (Iowa 2004) (citing In re Marriage of Winegard, 278 N.W.2d 505, 510 (Iowa 1979)).  

In a December 2005 application for VA special monthly compensation benefits, witnessed by the appellant by signature; the Veteran characterized his marital status as "divorced," and referred to the appellant as his fiancée.  In a January 2006 VA treatment record, a pastoral care note reflects that the Veteran and his "SO" (significant other) had been together for sixteen years but "never married" and planned to have a marriage ceremony in a matter of days.    

In her February 2007 Notice of Disagreement (NOD), the appellant stated that she and the Veteran lived together for 16 years before they were married in January 2006.  She reported that their house was in both their names and they shared a bank account.  She stated that about four years earlier, or around 2003, the Veteran gave her a diamond ring which she considered to be a wedding ring.  She stated that they shared expenses together, travelled together, attended church together, and that the Veteran's health insurance was paid for through her employee benefits.  She averred that they "shared everything a married couple does."  She reported that when the Veteran became ill, she was his caregiver, made all medical decisions, and took care of the finances the whole time he was in the hospital.  

In August 2007, the appellant submitted two VA Forms 21-4171, Supporting Statement Regarding Marriage, by witnesses who had known the appellant and the Veteran, the parties, for many years.  Both witnesses asserted that:  they met the parties at numerous holidays and functions; neither party ever denied the marriage; the parties were generally known as husband and wife; the parties maintained a home and lived together as husband and wife; and they considered the parties to be husband and wife, based upon their living together.  One of the witnesses asserted that he frequently heard the Veteran and the appellant refer to each other as husband and wife, and one of the witnesses asserted that she had not heard such.  

The appellant, in August 2007, filed a VA Form 21-4170, Statement of Marital Relationship, and asserted that she sometimes used the Veteran's name after she began living with him, and that they agreed to live together as husband and wife at the time they began living together.  She reported that she had lived with the Veteran for 16 years and felt as if they were living as husband and wife and "really didn't think the piece of paper would make us more married."  

In a separate August 2007 statement, the appellant again reported that she and the Veteran "shared everything equally" and that the Veteran had her as a signatory on his personal checking account and added her as a co-owner to his personal checking account.  She asserted that she and the Veteran had one bank loan together, in 1998, at which time he co-signed a car loan for her.  She described in detail the Veteran's last illnesses and her role in his care.  She reported that she and the Veteran thought about getting married earlier in 2005; however, they thought they would "get a few committments out of the way first."  Attached to her August 2007 statement were two bank documents indicating that the Veteran, in February 2006, added the appellant as a co-owner of his checking account; and in February 2006, changed his money market account from individual ownership to a joint account.  

Based on the forgoing, the Board finds that there is evidence that the Veteran and appellant continuously cohabitated for at least 16 years, and that during that time, clearly more than one year prior to the Veteran's death in September 2006; the parties held themselves out to the public as husband and wife and demonstrated a present intent and agreement to be married.  Martin, 681 N.W.2d 612, at 617 (citing Winegard, 278 N.W.2d 505, at 510).  

The Board has considered the appellant's statements, and those of her witnesses.  There is no evidence that the appellant or her witnesses are not credible.  As discussed above, the appellant reported that she and the appellant shared everything equally and shared everything a married couple does; and her witnesses reported that the parties maintained a home and lived together as husband and wife, and that they had been present at numerous holidays and functions with the parties and they were generally known as husband and wife.  Indeed, such statements are probative evidence that the appellant and Veteran lived together and were known to members of their community as husband and wife.  In this regard, the public declaration or holding out to the public is considered to be the acid test of common law marriage.  Martin, 681 N.W.2d 612, at 617.  A substantial holding out to the public in general is sufficient.  Id.  Further, continuous cohabitation of the parties and the declaration or holding out to the public constitutes circumstantial evidence which tends to create a fair presumption that a common law marital relationship exits.  Winegard, 278 N.W.2d 505, at 510.  

The Board has considered that the Veteran described himself as divorced and described the appellant as his fiancée at the time of his December 2005 VA application, and that she signed her name using her own surname on the application.  The Board has also considered that the Veteran did not create a joint account or add her to his personal checking account until after the date of their marriage in January 2006.  However, Iowa courts have found common law marriage even where documentary evidence shows inconsistent statements of marital status.  See In re Estate of Fisher, 176 N.W.2d 801, 805-07 (Iowa 1970); In re Estate of Stodola, 519 N.W.2d 97, 100 (Iowa Ct. App. 1994); In re Marriage of Gebhardt, 426 N.W.2d 651, 652-53 (Iowa Ct. App. 1988); see also Martin and Winegard.  It is significant that the appellant asserts that she carried the Veteran on her health insurance plan and that she and the Veteran owned in home in both their names, and that they shared everything equally and had a bank loan together in 1998.  It is also significant that the appellant asserts that she made all medical decisions, and took care of the finances the whole time he was in the hospital.  

As to the present intent and agreement to be married by both parties, the conduct of the parties and their general community reputation is evidence that can be used to support present intent and agreement.  Martin, 681 N.W.2d 612, at 617.  As discussed immediately above, the conduct of the appellant and Veteran and their reputation in the community was that of husband and wife.  The Board finds it significant that the appellant specifically stated that she considered her diamond ring as a wedding ring and that she and the Veteran she felt as if they were living as husband and wife and did not think a piece of paper would make them "any more married."  Her choice of the word "married" is evidence that she believed she and the Veteran to be already married, thus a present intent and agreement to be married.  While the appellant and Veteran were statutorily married at a later date, in January 2006, there is no evidence that the parties intended not to be married in common law until their January 2006 marriage ceremony.  State v. Grimes, 247 N.W. 664, 665 (Iowa 1933). 





(Continued on the next page)
As the Board finds that the statutory requirement has been met that the appellant must have been married to the Veteran for at least one year prior to his death, considering their common law marriage, the appellant is qualified for VA death benefits and her claim is thus granted.  See 38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. §§ 3.102, 3.54; Gilbert, 1 Vet. App. at 55.


ORDER

The appellant qualifies for pension, compensation, or DIC benefits as the Veteran's surviving spouse.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


